Citation Nr: 0833366	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of neck 
injury, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the above 
Department of Veterans Affairs (VA) M&ROC. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Board in April 2007 remanded the case for development to 
be followed by RO/AMC "readjudication of the remanded claim 
de novo, with appropriate consideration of all applicable 
rating criteria for spine disabilities."  (Emphasis added)  
As the veteran's authorized representative has correctly 
pointed out, the AMC, after evidentiary development, issued 
an April 2008 Supplemental Statement of the Case (SSOC) in 
which it did not address all the applicable rating criteria.  

Specifically, during the pendency of this appeal, substantive 
changes were made to the portion of the Rating Schedule which 
addresses spinal disorders.  68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  These changes became effective 
on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
both the former and the current schedular criteria must be 
considered, but, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2007).

Hence, potentially prejudicial error is committed in this 
case by failing to consider both the former and current 
rating criteria for disorders of the spine, and both versions 
are applicable in this case.  The AMC, in its April 2008 
SSOC, did not consider the prior rating criteria, in 
contravention of the Board's remand instruction.  Thus, we 
are compelled to again remand this matter, under the 
authority of the U.S. Court of Appeals for Veterans Claims in 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the remanded claim 
de novo, with appropriate consideration of all 
applicable rating criteria for spine 
disabilities (including both current and prior 
rating criteria for disorders of the spine).  
If the benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


